Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on December 21, 2020 for application number 17/247,699. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-24 are presented for examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
5.	This application discloses and claims only subject matter disclosed in prior application no 14/665,065, filed March 23, 2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,875,469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the present application  are just claims 1-16 and 18 of U.S. Patent No. 10,875,469 B2 with minor English language syntax differences. Therefore, claims 1-24 of the present application are anticipated by claims 1-16 and 18 of U.S. Patent No. 10,875,469 B2.
	Claims 1-24 of the present application are similar in scope than claims 1-16 and 18 of of U.S. Patent No. 10,875,469 B2.  However, claims 1-24 of the present application are in a different statutory class with regards to claims 1-16 and 18 of of U.S. Patent No. 10,875,469 B2. Claims 1-16 and 18 of of U.S. Patent No. 10,875,469 B2 recite a camera assembly for a vehicle vision system while claims 1-24 of the present application recite a method for assembling a vehicular camera. Therefore, claims 1-24 of the present application are obvious variants of the claims 1-16 and 18 of U.S. Patent No. 10,875,469 B2. A double patenting rejection is needed to prevent two claims to the same invention.
	Still further, please refer to the following table for correspondence of claims between the present application and U.S. Patent No. 10,875,469 B2:
Instant application
U.S. Patent No. 10,875,469 B2
Note: bold means difference
1.  A method for assembling a vehicular camera, the method comprising: 
providing a housing comprising a first housing portion and a second housing portion;  


wherein the second housing portion comprises a connector portion;  

wherein the connector portion is configured for connecting to wiring of a vehicle when the 
vehicular camera is installed at the vehicle;  

providing a circuit element;  

disposing a plurality of electrical connector elements at the connector portion of the second housing portion, 

wherein each of the electrical connector 
elements comprises (i) a first end portion that is configured for electrically connecting to circuitry of the circuit element and (ii) a second end portion that is configured for electrically connecting to the vehicle wiring when the 
vehicular camera is installed at a vehicle;

wherein the first end portions have a thickness that is less than a thickness of the second end portions of the electrical connector elements;  

mating the first housing portion to the 
second housing portion to encase the circuit element within the housing;  and 

wherein, during mating of the first housing portion to the second housing portion, engaging the first end portions of the electrical connector elements with the circuitry of the circuit element and flexing the electrical connector elements as the first end portions engage the circuitry and make electrical connection with the circuitry. 

assembly for a vehicle vision system, said camera assembly comprising: 
a housing comprising a first housing portion mated with a second housing portion;  


wherein said second housing portion comprises a connector portion; 

 wherein said connector portion is configured for connecting to vehicle wiring when said 
camera assembly is installed at a vehicle; 

 a circuit element disposed within said housing;  

a plurality of electrical connector elements disposed at said connector portion of said second housing portion, 

wherein each of said electrical connector elements comprises (i) a first end portion that is configured for electrically connecting to circuitry of said circuit element and (ii) a second end portion that is configured for electrically connecting to the vehicle wiring;  

wherein said first end portions of said electrical connector elements comprise flexible elements;  

wherein, during mating of said first housing portion to said second housing portion, said first end portions of said electrical connector elements flex as said first end portions engage said circuitry and make electrical connection with said circuitry;  and 

wherein said first end portions have a thickness that is less than a thickness of said 
second end portions of said electrical connector elements. 

The method of claim 1, wherein, with the first end portions engaged with the circuitry of the circuit element and flexed, the first end portions exert a biasing force at the circuitry to maintain electrical connection with the circuitry. 
  5.  The camera assembly of claim 4, wherein, when in said compressed state, said first end portions exert a biasing force at said circuitry to maintain electrical connection with said circuitry. 
3.  The method of claim 1, wherein the first end portions of the electrical connector elements are angled relative to the second end portions of the electrical connector elements.
2.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements are angled relative to said second end portions of said electrical connector elements. 

The method of claim 1, wherein the first end portions of the electrical connector elements comprise spring elements, and wherein flexing the electrical connector elements comprises compressing the spring elements as the first end portions engage the circuitry and make electrical connection with the circuitry during mating of the first housing portion to the second housing portion. 

3.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements comprise spring elements that compress as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second 
housing portion. 
 
5.  The method of claim 1, wherein the first end portions of the electrical connector elements are biased towards an extended state, and wherein flexing the electrical connector elements comprises compressing the first end portions towards a compressed state as the first end portions engage the circuitry and make electrical connection with the circuitry during mating of the first housing portion to the second housing portion. 

 4.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements are biased towards an extended state and compress towards a compressed state as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second housing portion. 
 

6.  The method of claim 5, wherein, when in the compressed state, the first end portions exert a biasing force at the circuitry to maintain electrical connection with the circuitry. 

  5.  The camera assembly of claim 4, wherein, when in said compressed state, said first end portions exert a biasing force at said circuitry to maintain electrical connection with said circuitry.
7.  The method of claim 1, wherein the first end portions of the electrical connector elements comprise coil spring elements, and wherein flexing the electrical connector elements comprises compressing the coil spring elements as the first end portions engage the circuitry and make electrical connection with the circuitry during mating of the first housing portion to the second housing portion. 
6.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements comprise coil spring elements that compress as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second housing portion. 

8.  The method of claim 1, wherein disposing the plurality of electrical connector elements at the connector portion of the second housing portion comprises insert molding the electrical connector elements in the connector portion during injection molding of the second housing portion with a polymer resin. 
7.  The camera assembly of claim 1, wherein said electrical connector elements are insert molded in said connector portion during injection molding of said second housing portion with a polymer resin. 

9.  The method of claim 1, wherein engaging the first end portions of the electrical connector elements with the circuitry of the circuit element comprising engaging the first end portions of the electrical connector elements with respective electrically conductive pads at the circuit element during mating of the first housing portion to the second housing portion. 

The camera assembly of claim 1, wherein said first end portions of said electrical connector elements engage respective said circuit element during mating of said first housing portion to said second housing portion. 

The method of claim 1, wherein each of the electrical connector elements comprises a terminal body that is disposed in the connector portion of the second housing portion, and wherein the first end portion is at a first end of the terminal body, and wherein the second end portion is at a second end of the terminal body. 
9.  The camera assembly of claim 1, wherein each of said electrical connector elements comprises a terminal body that is disposed in said connector portion of said second housing portion, and wherein said first end portion is 
at a first end of said terminal body, and wherein said second end portion is at a second end of said terminal body. 

11.  The method of claim 10, wherein the first end portions are connected to the respective first ends of the terminal bodies of the electrical connector elements. 
10.  The camera assembly of claim 9, wherein said first end portions are connected to said first ends of said terminal bodies of said electrical connector elements. 

12.  The method of claim 11, wherein the first end portions are press-fit at the respective first ends of the terminal bodies. 
11.  The camera assembly of claim 10, wherein said first end portions are press-fit at said first ends of said terminal bodies. 

13.  The method of claim 12, wherein the second end portions are integrally 
formed with the terminal bodies. 
12.  The camera assembly of claim 11, wherein said second end portions are 
integrally formed with said terminal bodies. 

14.  The method of claim 1, wherein the first end portions are disposed in respective chambers of the second housing portion that are electrically isolated from one another to limit contact between individual ones of the first end portions. 
13.  The camera assembly of claim 1, wherein said first end portions are disposed in respective chambers of said second housing portion that are electrically isolated from one another to limit contact between pairs of said 
first end portions. 

15.  The method of claim 1, wherein the vehicular camera comprises a rear backup camera of a vehicle.
14.  The camera assembly of claim 1, wherein said camera assembly comprises a rear backup camera of a vehicle. 
16.  A method for assembling a vehicular camera, the method comprising: 

providing a housing comprising a first housing portion and a second housing 
portion;  

wherein the first housing portion comprises a lens holder;  

the second housing portion comprises a connector portion;  
wherein the connector portion is configured for connecting to wiring of a vehicle when the vehicular camera is installed at the vehicle;  

providing a circuit element; 
 
disposing a plurality of electrical connector elements at the connector portion of the second housing portion,

 wherein each of the electrical connector 
elements comprises (i) a first end portion that is configured for electrically connecting to circuitry of the circuit element and (ii) a second end portion that is configured for electrically connecting to the vehicle wiring when the vehicular camera is installed at a vehicle;  

wherein the first end portions of the electrical connector elements are angled relative to the second end portions of the electrical connector elements;  

wherein the first end portions have a thickness that is less than a thickness of the second end portions of the electrical connector elements;  

mating the first housing portion to the 
second housing portion to encase the circuit element within the housing;  

wherein, during mating of the first housing portion to the second housing portion, engaging the first end portions of the electrical connector elements with the circuitry of the circuit element and flexing the electrical connector elements as the first end portions engage the circuitry and make electrical connection with the circuitry;  and 

wherein, with the first end portions 
engaged with the circuitry of the circuit element and flexed, the first end portions exert a biasing force at the circuitry to the circuitry. 

assembly for a vehicle vision system, said camera assembly comprising:

 a housing comprising a first housing portion mated with a second housing portion;  

wherein said first housing portion comprises a lens holder;  

wherein said second housing portion comprises a connector portion;  
said connector portion is configured for connecting to vehicle wiring when said 
camera assembly is installed at a vehicle;  

a circuit element disposed within said housing;  

a plurality of electrical connector elements disposed at said connector portion of said second housing portion, 

wherein each of said electrical connector elements comprises (i) a first end portion that is configured for electrically connecting to circuitry of said circuit element and (ii) a second end portion that is configured for electrically connecting to the vehicle wiring; 

 wherein each of said electrical connector elements comprises a terminal body that is disposed in said connector portion of said second housing portion, and wherein said first end portion is at a first end of said terminal 
body, and wherein said second end portion is at a second end of said terminal body;

 wherein said first end portions of said electrical connector elements comprise spring elements, and 

wherein, during mating of said first housing portion to said second housing portion, said spring elements compress as said first end portions engage said circuitry and make electrical connection with said circuitry;  

wherein said first end portions are biased towards an extended state and compress towards a compressed state as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second housing portion; 

 wherein, when in said compressed state, said first end portions exert a biasing force at said circuitry to maintain electrical connection with said circuitry;  and 

said first end portions have a thickness that is less than a thickness of said 
second end portions of said electrical connector elements. 
 
2.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements are angled relative to said second end portions of said electrical connector elements. 

The method of claim 16, wherein the first end portions of the electrical connector elements comprise spring elements, and wherein flexing the electrical connector elements comprises compressing the spring elements as the first end portions engage the circuitry and make electrical connection with the circuitry during mating of the first housing portion to the second housing portion. 

3.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements comprise spring elements that compress as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second 
housing portion. 

18.  The method of claim 16, wherein disposing the plurality of electrical connector elements at the connector portion of the second housing portion comprises insert molding the electrical connector elements in the connector portion during injection molding of the second housing portion with a polymer resin. 

16.  The camera assembly of claim 15, wherein said electrical connector elements are insert molded in said connector portion during injection molding of said second housing portion with a polymer resin. 

19.  The method of claim 16, wherein engaging the first end portions of the electrical connector elements with the circuitry of the circuit element comprising engaging the first end portions of the electrical connector elements with respective electrically conductive pads at the circuit element during mating of the first housing portion to the second housing portion. 

8.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements engage respective electrically conductive pads at said circuit element during mating of said first housing portion to said second housing portion. 

20.  A method for assembling a vehicular camera, the method comprising: 

providing a housing comprising a first housing portion and a second housing 
portion;  

wherein the first housing portion comprises a lens holder; 
the second housing portion comprises a connector portion; 

 wherein the connector portion is configured for connecting to wiring of a vehicle when the vehicular camera is installed at the vehicle; 

 providing a circuit element;  

disposing a plurality of electrical connector elements at the connector portion of the second housing portion,

 wherein each of the electrical connector 
elements comprises (i) a first end portion that is configured for electrically connecting to circuitry of the circuit element and (ii) a second end portion that is configured for electrically connecting to the vehicle wiring when the vehicular camera is installed at a vehicle;  

wherein the first end portions have a thickness that is less than a thickness of the second end portions of the electrical connector elements;  

mating the first housing portion to the 
second housing portion to encase the circuit element within the housing;  

wherein, during mating of the first housing portion to the second housing portion, engaging the first end portions of the electrical connector elements with the circuitry of the circuit element and flexing the electrical connector elements as the first end portions engage the circuitry and make electrical connection with the circuitry;  

wherein engaging the first end portions of the electrical connector elements with the circuitry of the circuit element 
comprising engaging the first end portions of the electrical connector elements 
with respective electrically conductive pads at the circuit element during mating of the first housing portion to the second housing portion;  and 

the first end portions of the electrical connector elements are biased towards 
an extended state, and 

wherein flexing the electrical connector elements comprises compressing the first end portions towards a compressed state as the first end portions engage the respective electrically conductive pads at the 
circuitry and make electrical connection with the circuitry during mating of the first housing portion to the second housing portion. 

assembly for a vehicle vision system, said camera assembly comprising: 

a housing comprising a first housing portion mated with a second housing portion; 

 wherein said first housing portion comprises a lens holder;  
said second housing portion comprises a connector portion;  

wherein said connector portion is configured for connecting to vehicle wiring when said 
camera assembly is installed at a vehicle;  

a circuit element disposed within 
said housing;  

a plurality of electrical connector elements disposed at said connector portion of said second housing portion, 

wherein each of said electrical connector elements comprises (i) a body portion, (ii) a first end portion at a first end of said body portion, wherein said first end portion is 
configured for electrically connecting to circuitry of said circuit element, and (iii) a second end portion at a second end of said body portion, wherein said second end portion is configured for electrically connecting to the vehicle wiring;  

wherein said body portions are insert molded in said connector portion during injection molding of said second housing portion with a polymer resin;  

wherein said second end portions are integrally formed with said terminal bodies and are exposed at said connector portion of said second housing portion;  

wherein said first end portions of said electrical connector elements comprise flexible elements;  

wherein, during mating of said first 
housing portion to said second housing portion, said first end portions of said 
electrical connector elements flex as said first end portions engage said 
circuitry and make electrical connection with said circuitry; 

 wherein said first end portions are of said electrical connector elements are biased towards a non-flexed state and flex towards a flexed state as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second housing portion;  and 

wherein said first end portions have a thickness that is less than a thickness 
of said second end portions of said electrical connector elements. 
 
4.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements are biased towards an extended state and compress towards a compressed state as said first end portions engage said circuitry and make electrical connection with said circuitry during mating of said first housing portion to said second housing portion. 
 
8.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements engage respective electrically conductive pads at said circuit element during mating of said first housing portion to said second housing portion. 


The method of claim 20, wherein the first end portions of the electrical connector elements are angled relative to the second end portions of the electrical connector elements. 
2.  The camera assembly of claim 1, wherein said first end portions of said electrical connector elements are angled relative to said second end portions of said electrical connector elements. 

22.  The method of claim 20, wherein, when in the compressed state, the first end portions exert a biasing force at the circuitry to maintain electrical connection with the circuitry. 
  5.  The camera assembly of claim 4, wherein, when in said compressed state, said first end portions exert a biasing force at said circuitry to maintain electrical connection with said circuitry.
23.  The method of claim 20, wherein each of the electrical connector elements comprises a terminal body that is disposed in the connector portion of the second housing portion, and wherein the first end portion is at a first end of the terminal body, and wherein the second end portion is at a second end of the terminal body. 
9.  The camera assembly of claim 1, wherein each of said electrical connector elements comprises a terminal body that is disposed in said connector portion of said second housing portion, and wherein said first end portion is 
at a first end of said terminal body, and wherein said second end portion is at 
a second end of said terminal body. 

The method of claim 23, wherein the first end portions are connected to the respective first ends of the terminal bodies of the electrical connector elements. 
10.  The camera assembly of claim 9, wherein said first end portions are connected to said first ends of said terminal bodies of said electrical connector elements. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482